               Case 2:20-bk-52015-SDR                          Doc 5 Filed 12/23/20 Entered 12/23/20 10:40:21                                       Desc
      Fill in this information to identify the case:           Main Document    Page 1 of 3

       Debtor name   __Neopharma, Inc._______________
       United States Bankruptcy Court for the:   _Eastern ___________ District of _TN_____
                                                                                    (State)
                                                                                                                ❑ Check if this is an amended filing
     Case number (If known): _2:20-bk-52015________________________



    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15


    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.

     Name of creditor and complete                Name, telephone number, and email Nature of the claim Indicate if claim   Amount of unsecured claim
     mailing address, including zip code          address of creditor contact       (for example, trade is contingent,      If the claim is fully unsecured, fill in only
                                                                                    debts, bank loans, unliquidated, or     unsecured claim amount. If claim is
                                                                                    professional        disputed            partially secured, fill in total claim amount
                                                                                    services, and                           and deduction for value of collateral or
                                                                                    government                              setoff to calculate unsecured claim.
                                                                                    contracts)

                                                                                                                            Total       Deduction for       Unsecured
                                                                                                                            claim, if   value of            claim
                                                                                                                            partially   collateral or
                                                                                                                            secured     setoff

1     CKD Bio                                    Dong-Kyu Yim, Regional Mgr,
      8 Chungjeong-ro, Seodaemun-gu              82-2-2194-0549; 82-10-8940-9360        trade debt - API   Disputed                                       $400,000
      Seoul, Seoul, 03742 Republic of            dkyim@ckdbio.com                       product
      Korea                                      Collections: Steve Huh
                                                 hss92234@ksure.or.kr
2     Sandoz                                     Tanja Hrovatic Key Acct Mgr            trade debt - API   Disputed
      Biochemiestraße 10                         43-5338-200-6517                       product                                                           $385,138.60
      Kundl , Tirol, 6250 Austria                43-6648-870-9074
                                                 tanja.hrovatic@sandoz.com
3     Cardinal Health 7000 Cardinal              PD.chargebacks@cardinalhealth.com                   Disputed
                                                                                   trade debt,                                                            $451,597.10
      Place                                      Robyn O'Neil, AR                  Customer
      Columbus OH 43017                          Robyn.ONeil@cardinalhealth.com    chargebacks, fees
                                                 614-553-3269
4     PETA Pharma                                Sesha Madireddi Owner                  loan               Disputed
      65 Patriot Landing Drive                   mobile: 636-352-8569                                                                                     $250,000
      St. Charles, MO 63303                      sesha@nurturenergy.com
5     BCBS NJ - Horizon BCBS 3 Penn              Gaye Simpson, Billing AR               Healthcare         Disputed
      Plaza                                      gaye_simpson@horizonblue.com           Insurance fees                                                    $217,199.35
      Newark, NJ 07105                           973-466-7486
6     McKesson: 6555 State Hwy 161               Ingrid.Knighton@mckesson.com           trade debt,        Disputed
      Irving TX 75039                            Varun.Pandey@mckesson.com &            chargebacks fees                                                  $231,922.36
      ClarusONE: Russell Square House            Justine Keohane, AR
      10-12 Russell Square, London               AR@clarusonesourcing.com
      WC1B-5EH UK
7     INMAR                                      Diana Evans
      3845 Grand Lakes Pkwy                      Client research specialist             Product Returns    Disputed                                       $206,476.48
      Suite 125                                  diana.evans@inmar.com                  Service
      Grand Prairie, TX 75050                    817-868-5359
8     BTES                                       Mike Browder, CEO                      Electrical services Disputed
      2470 Volunteer Pkwy                        mbrowder@btes.net                                                                                         $150,000
      Bristol TN 37620                           423-968-1526


    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1
                 Case 2:20-bk-52015-SDR               Doc 5 Filed 12/23/20 Entered 12/23/20 10:40:21                                        Desc
                                                      Main Document    Page 2 of 3



    Debtor   _   Neopharma, Inc._________________________________________              Case number (if known)___   2:20-bk-52015______________________
                    Name


     Name of creditor and complete      Name, telephone number, and email Nature of the claim Indicate if          Amount of unsecured claim
     mailing address, including zip     address of creditor contact       (for example, trade claim is             If the claim is fully unsecured, fill in only
     code                                                                 debts, bank loans, contingent,           unsecured claim amount. If claim is partially
                                                                          professional        unliquidated,        secured, fill in total claim amount and deduction
                                                                          services, and       or disputed          for value of collateral or setoff to calculate
                                                                          government                               unsecured claim.
                                                                          contracts)

                                                                                                                   Total claim, if                    Unsecured
                                                                                                                   partially         Deduction for    claim
                                                                                                                   secured           value of
                                                                                                                                     collateral or
                                                                                                                                     setoff


9                                      Lindsey Jenks, CSP branch mgr        Contractors Agency Disputed                                              $100,582.04
       Luttrel
                                       ljenks@lstaff.com
       1816 Volunteer Pkwy
                                       423-764-1334 ext 214
       Bristol, TN 37620
                                       423-268-5103 (cell)
10     ML7                             Jeffrey Sigel, Owner Rep            Leasing office space Disputed
       800 3rd Ave, #2800              jeffs@ML-Seven.com                  Princeton, NJ                                                             $70,965.36
       NY, NY 10022                    917-972-0503


11     The Hartford                    Scott Walton, Sr Acct Mgr           Insurance services    Disputed                                            Total$67,281.83
       J Smith Lanier & Co.            swalton@jsmithlanier.com
       (Hartford broker)               770-683-1012                                                                                                  Hartford:
                                                                                                                                                     $45,000
       47 Postal Pkwy                  404-933-0007
       PO Box 71429                                                                                                                                  JLanier:
       Newnan, GA 30271-1429                                                                                                                         $22,281.83

12     Eurofins Lancaster Laboratories AR Dept                             Contract laboratory Disputed
       Inc                             ELLlinvoicing@eurofinsus.com        services                                                                  $66,473
       2425 New Holland Pike           717-656-2300
       Lancaster, PA 17601
13     Jekson                          Mayur Maheshwari, Mgr            Serialization service Disputed
       304, Sarkhej Bavla Hwy,         mayurmaheshwari@jeksonvision.com                                                                              $60,000
       Changodar-382213                91-9737378742
       Ahmedadad, Gujarat, India
14     Water Professionals         info@waterprofessionals.com             USP Water system      Disputed
       McCollum Water Conditioning 423-323-4195                            services & parts                                                          $55,624.14
       Inc. PO Box 57              800-999-4195
       Blountville, TN 37617
15     Atmos Energy Corporation        Green Faircloth                     Gas services            Disputed
       P.O. Box 630872                 green.faircloth@atmosenergy.com                                                                               $55,000
       Cincinnati, OH 45263-0872       423-722-2823


16     Radiant                         KC Sahu, CEO                        IT Services for SAP   Disputed
       ITRadiant Solutions Pvt. Ltd.   kcsahu@itradiant.com                system                                                                    $50,000
       Level-5, Purva Summit, Smart    630-430-7474 cell
       Works,
       Opp: Tech Mahindra campus,
       HiTech City, Hyderabad-
       500081
17     IQVIA                           Susan Ross, Mgr Collections         Data Service          Disputed
       100 IMS Drive                   susan.ross1@iqvia.com                                                                                         $44,249.38
       Parsippany, NJ 07054            973-316-8047
                                       jennifer.howell@iqvia.com



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
           Case 2:20-bk-52015-SDR                 Doc 5 Filed 12/23/20 Entered 12/23/20 10:40:21                         Desc
                                                  Main Document    Page 3 of 3



18   Court Square                  Pamela O'Donnell, Controller        IT/ Server services   Disputed
     1350 Main Street, 5th floor   odonnell@courtsquaregroup.com                                                            $44,000
     Springfield, MA 01103         413-530-5903


19    Johnson Controls Security    Mark Orfield or Cheryl Esteppe      Equipment             Disputed
      Solutions                    423-817-0518                        monitoring                                           $42,644.24
      P.O. Box 371967                                                  services
      Pittsburgh, PA 15250-7967


20    Securitas Inc                Mason Powell                        Security Services     Disputed
      1907 North Roan Street       828-552-0677                                                                             $40,000
      Suite 204                    mason.powell@securitasinc.com
      Johnson City, TN 37601




 Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims           page 3
